Citation Nr: 0204651	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  98-08 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to reimbursement for the cost of a custom 
made recliner chair in the amount of $860.  

2.  Entitlement to reimbursement for the cost of a health 
membership fee in the amount of $150.  

(The issue of entitlement to an increased rating for 
psoriasis, currently evaluated as 10 percent disabling, will 
be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
January 1983.  The veteran presently resides in Australia.  
During the course of the appeal period, he also spent a 
period of time living in Vietnam.  

The appeal regarding reimbursement for the cost of a recliner 
arose from May 1997 decision by the Department of Veterans 
Affairs (VA) Foreign Medical Program Office in Denver, 
Colorado, and was perfected for appeal in June 1998.  

The appeal regarding reimbursement for the cost of a health 
membership arose from a June 1998 decision by the Foreign 
Medical Program Office.  It was perfected for appeal in 
January 2002.  

The issue regarding the evaluation of the veteran's psoriasis 
arose from a December 1992 rating action by the Washington, 
DC, VA regional office (RO).  It was perfected for appeal in 
June 1994.  With respect to this issue, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  


FINDINGS OF FACT

1.  By an April 1997 decision, the VA Health Administration 
Center Foreign Medical Program denied a claim for 
reimbursement of the cost of a custom made recliner chair in 
the amount of $860.  

2.  Upon submission of a substantive appeal in June 1998, the 
veteran perfected an appeal for reimbursement of the cost of 
a custom-made recliner chair in the amount of $860. 

3.  In electronic (e-mail) correspondence received from the 
veteran in January 2002, he advised that he wished to 
withdraw his appeal concerning his reimbursement of the cost 
of a custom made recliner chair in the amount of $860. 

4.  The veteran's request to withdraw his appeal for 
reimbursement of the cost of a custom made recliner chair in 
the amount of $860 was received by the Board prior to the 
promulgation of a decision on that question.   

5.  The veteran is service connected for a low back 
disability, rated since 1995 as 40 percent disabling. 

6.  In May 1998, the veteran presented to a Ho Chi Minh City 
medical clinic with back complaints.  

7.  The physician at the Ho Chi Minh City medical clinic 
treated the veteran's complaints and prescribed a series of 
physical therapy sessions.

8.  In order to access the physical therapists associated 
with the Ho Chi Minh City medical clinic at which the veteran 
sought treatment, he was required to pay a membership fee in 
the amount of $150.  

9.  VA has reimbursed the veteran for the cost of the 
physical therapy he received at the Ho Chi Minh City medical 
clinic, but he has not been reimbursed for the membership fee 
to this clinic.  

10.  A membership fee to a medical clinic is not medical 
treatment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of 
entitlement to reimbursement of the cost of a custom made 
recliner chair in the amount of $860 have been met.  
38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).  

2.  The criteria for reimbursement for the cost of a health 
membership fee in the amount of $150 are not met.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
1724 (West  1991 and Supp. 2001); 38 C.F.R. §§ 17.35, 17.143 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  Reimbursement of the Cost of a Custom Built Chair

As set forth in the Introduction to this decision, in May 
1997 the VA Health Administration Center, Foreign Medical 
Program Office denied the veteran's request for reimbursement 
in the amount of $860 (Australian) for the cost of a custom 
built recliner chair, a Posture Care Chair.  Thereafter, the 
steps necessary to perfect an appeal with respect to that 
decision was accomplished, and the veteran's appeal was 
forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC.  After reviewing the record, it was clear 
that the entire claims file was not before the Board.  
Accordingly, in March 2000 the Board remanded the case to the 
VA regional office in Washington, DC., in order to ensure 
that all relevant documents were associated with the claims 
file.  Thereafter, the record reflects that in January 2002, 
a supplemental statement of the case addressing this issue 
was sent to the veteran.  Later that month, an electronic (e-
mail) correspondence was received from the veteran.  In that 
correspondence, the veteran stated that he was " 'Not', 
disagreeing with the decision not to allow reimbursement for 
the Posturecare Chair.  I accept that decision."

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal may be withdrawn in writing at any time 
prior to the promulgation of a decision by the Board.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
veteran or by his representative, except that a 
representative may not withdraw a substantive appeal that was 
personally filed by the appellant without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In the case at hand, prior to the promulgation of a decision 
by the Board, the appellant expressed his desire to withdraw 
his appeal regarding his reimbursement for the cost of a 
custom built recliner that was pending before the Board.  As 
a result of this withdrawal, no allegations of error of fact 
or law remain before the Board for consideration with respect 
to that issue.  Consequently, the veteran's appeal in that 
regard is dismissed, without prejudice.

b.  Reimbursement for the Cost of a Health Membership

The facts regarding this issue may be briefly summarized.  
The veteran is currently service connected for a low back 
disability rated 40 percent disabling (in effect since 1995); 
psoriatic arthropathy of the hands and feet rated 20 percent 
disabling; psoriasis rated 10 percent disabling; the 
residuals of a fracture of the right fourth finger rated 10 
percent disabling; and the residuals of an excision of a 
growth at the left fifth metatarsal head, rated 10 percent 
disabling.  In addition, since January 1996, the veteran has 
been assigned a total disability rating based on individual 
unemployability due to his service connected disorders.  

The record shows that in 1998, the veteran was in Vietnam, 
having married a Vietnamese woman, who was then a university 
student.  In a document titled Medical Report and dated 26 
May 1998, it was recorded that on May 18, 1998, the veteran 
presented himself to a Ho Chi Minh City medical clinic 
operated by a medical company identified as AEA 
International, with complaints of back pain.  A physician 
then apparently provided medication and prescribed a 
treatment plan to be overseen by another physician at this 
clinic.  The treatment plan consisted of physiotherapy 2-3 
times per week, with deep massage, stretching and resistance 
exercises.  Two days later on May 20, 1998, as reflected in a 
copy of a receipt, the veteran paid a $150 subscription fee 
for the Individual Membership Program to this medical clinic.  
According to letters sent from individuals associated with 
AEA International (a physician and the Clinic Manager) this 
fee gave the veteran access to the clinic for purposes of his 
treatment by physical therapists associated with the clinic, 
and it permitted a monthly billing process for the services 
the veteran received.  Thereafter, the veteran apparently 
underwent physical therapy at this clinic as had been 
prescribed.  According to the veteran, he has been reimbursed 
for the payments he made for the actual physical therapy he 
received, but he has not been reimbursed for the $150 
membership fee.  

The pertinent law regarding the matter at issue is set out at 
38 U.S.C.A. § 1724, which provides as follows:

(a) Except as provided in subsections (b) and (c), 
the Secretary shall not furnish hospital or 
domiciliary care or medical services outside any 
State.  

(b)(1) The Secretary may furnish hospital care and 
medical services outside a State to a veteran who 
is otherwise eligible to receive hospital care and 
medical services if the Secretary determines that 
such care and services are needed for the treatment 
of a service-connected disability of the veteran . 
. .

(2) Care and services for a service-connected 
disability of a veteran who is not a citizen of the 
United States may be furnished under this 
subsection only-
(A) if the veteran is in the Republic of the 
Philippines or in Canada; or
(B) if the Secretary determines, as a matter 
of discretion and pursuant to regulations 
which the Secretary shall prescribe, that it 
is appropriate and feasible to furnish such 
care and services.  

(c) Within the limits of those facilities of the 
Veterans Memorial Medical Center at Manila, 
Republic of the Philippines, for which the 
Secretary may contract, the Secretary may furnish 
necessary hospital care to a veteran for any non-
service-connected disability if such veteran is 
unable to defray the expenses of necessary hospital 
care.  The Secretary may enter into contracts to 
carry out this section.  

38 U.S.C.A. § 1724.  

Implementing regulations provide that the Secretary may 
furnish medical services to any veteran sojourning or 
residing outside the United States, without regard to the 
veteran's citizenship if necessary for treatment of a 
service-connected disability.  38 C.F.R. § 17.35.  The term 
medical services includes, in addition to medical 
examination, treatment and rehabilitative services, (1) 
surgical services, dental services and appliances, optometric 
and podiatric services, certain preventive health care 
services, wheelchairs, artificial limbs, trusses and similar 
appliances, special clothing made necessary by the wearing of 
prosthetic appliances, and such other supplies or services as 
are medically determined to be reasonable and necessary; (2) 
necessary consultation, professional counseling, training and 
mental health services; and (3) transportation and incidental 
expenses for any person entitled to such benefits under the 
provisions of 38 C.F.R. § 17.143.  Section 17.143 shows that 
such incidental expenses are those related to transportation.  

As set forth above, and as the veteran appears to 
acknowledge, the $150 fee for which he seeks reimbursement is 
clearly not a cost of medical services, as that term is 
understood.  It is as described, a fee that entitles the 
payer to membership at this clinic.  While paying this fee 
evidently gave the veteran access to those associated with 
this clinic who provided him treatment for his service 
connected disability, the membership fee itself was not for 
treatment.  As already stated, the veteran apparently has 
been reimbursed for the cost of the medical services actually 
performed by those providing his care.  Under these 
circumstances, the Board concludes that a basis upon which to 
reimburse the veteran for the $150 health membership fee at 
issue has not been presented and his appeal in this regard is 
denied. 

In reaching this conclusion, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. 

After reviewing this law, the Board finds that the veteran 
will not be prejudiced by its consideration of his claim for 
reimbursement under these rules insofar as VA has already met 
all notice and duty to assist obligations to him.  In this 
regard, the veteran already has been notified through the 
statement of the case, and supplemental statement of the case 
as to the law and regulations governing entitlement to the 
benefit he seeks.  This document also has served to inform 
the veteran of the evidence considered in connection with his 
claim.  Moreover, the nature of the benefit sought is such 
that an examination of the veteran is not warranted, and 
there are essentially no outstanding pieces of evidence that 
must be obtained to adjudicate this claim.  The veteran has 
not pointed to any particular evidence that is missing and 
should be obtained.  Under these circumstances, it may be 
concluded that VA's notice requirements and its obligation to 
develop the record regarding the matter at issue has been 
satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding his appeal without first affording the agency of 
original jurisdiction an opportunity to consider the claim 
anew in light of the VCAA.  A remand to consider this law 
would serve no useful purpose, but would only delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).


ORDER

The veteran's appeal for entitlement to reimbursement for the 
cost of a custom made recliner chair in the amount of $860 is 
dismissed.

Entitlement to reimbursement for the cost of a health 
membership fee in the amount of $150 is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

